2020 UT App 4



               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                          Appellee,
                              v.
                      RONALD ALAN BLAIS,
                          Appellant.

                             Opinion
                        No. 20180509-CA
                      Filed January 3, 2020

           Third District Court, Salt Lake Department
                 The Honorable Linda M. Jones
                          No. 171906926

              Wendy Brown, Attorney for Appellant
        Sean D. Reyes and Lindsey L. Wheeler, Attorneys
                         for Appellee

     JUDGE KATE APPLEBY authored this Opinion, in which
   JUDGES GREGORY K. ORME and RYAN M. HARRIS concurred.

APPLEBY, Judge:

¶1     Ronald Alan Blais was convicted of distributing a
controlled substance and possessing a controlled substance with
intent to distribute, both of which were enhanced to first-degree
felonies due to a prior conviction. He also was convicted of
giving false personal information to a peace officer, a class C
misdemeanor. Blais challenges the sufficiency of the evidence to
convict him of the felonies, alleges the district court abused its
discretion in denying his motion to reduce the degrees of his
felony convictions, and claims he was given an illegal sentence
for the misdemeanor. We affirm his convictions, but we reverse
the sentence for the misdemeanor count and remand for
correction of that sentence.
                           State v. Blais


                         BACKGROUND

¶2     Blais was arrested after a police officer (Officer One)
observed him and two other individuals, a man (Man) and
Blais’s daughter (Daughter), selling drugs on a street. Officer
One, who was four stories above Blais and his cohorts in a
building across the street from them, used a spotting scope to
survey the suspicious activity. The spotting scope gave Officer
One “a clear view of what was going on below,” including
“details of faces.” He observed buyers giving Daughter or Man
money. Daughter “would then put [the money] in a backpack
and then direct [the buyers] to” Blais, who “would give them
some sort of object from his backpack or mouth.” Occasionally,
Daughter “would pull a pill bottle out of her backpack and
dump what appeared to be small objects, [that Officer One]
believed to be twists,[1] into [Blais’s] hand, and he would either
place them into his mouth or into his backpack.” Two officers
later testified that the pill bottle had a strong vinegar odor,
which in their training and experience indicated “it was used to
store heroin.” There were two backpacks at the scene. One was
on the ground between Blais and Daughter, and the other, which
was “black and gray [and] had a [sporting goods] symbol,” was
on Blais’s lap.

¶3     Officer One observed “about a dozen” transactions in
which he could see twists. After Officer One saw Blais hand a
buyer (Buyer) a black twist from his backpack, Officer One
called in another officer (Officer Two) to arrest Buyer. After
Officer Two informed Officer One that Buyer was in custody and

1. According to Officer One, “a twist is a piece of plastic, almost
like a garbage-bag type of plastic, that drug dealers will place
heroin or crack cocaine in, and then they wrap it and they twist
it very tightly.” See also State v. Bowdrey, 2019 UT App 3, ¶ 3 n.2,
438 P.3d 946 (defining a twist).




20180509-CA                     2                  2020 UT App 4
                           State v. Blais


that Officer Two found a black twist in Buyer’s possession,
Officer One gave other nearby officers descriptions of Blais,
Man, and Daughter, and of the suspects’ locations. Using his
spotting scope, Officer One “had eyes on [them] the whole time”
and confirmed the officers detained the correct people. He also
testified that none of the suspects left the area and no one else
“looking like them” entered the area during his surveillance. The
arresting officers later testified that the descriptions Officer One
provided of the suspects were “spot on.” Upon arrest, Blais did
not produce identification and told the arresting officer multiple
times that his name was spelled “Ronald Blaze.”

¶4      After Officer One dismantled his surveillance equipment,
he went to the scene where all three suspects were handcuffed
and the other officers were in the process of searching the
backpacks. Officer Two searched the backpack that was on the
ground between Blais and Daughter and found a pill bottle with
Daughter’s name on it and “a large amount of cash” that, in his
training and experience, was “indicative of . . . sales of drugs.”
Officer One searched the black and gray backpack that was on
Blais’s lap and found “two [white] twists of what appeared to be
crack cocaine” inside. Blais was arrested and charged with
distribution of a controlled substance (heroin), possession of a
controlled substance (cocaine) with intent to distribute, each
second-degree felonies, and providing false personal
information to a peace officer, a class C misdemeanor. 2

¶5     The officers seized and booked into evidence the cash, the
white twists, and the black twist. Officer Two testified that
booking evidence consists of packaging each piece of evidence,
printing a receipt that is affixed to the package, taping the
package closed, and signing the tape “so it can show that it

2. Blais also was charged with possession of drug paraphernalia,
but that charge was dismissed before the jury received the case.




20180509-CA                     3                  2020 UT App 4
                           State v. Blais


hasn’t been tampered with.” Officer Two personally booked the
evidence in this case and testified that he followed standard
procedure in doing so.

¶6     At trial, Officer One positively identified a “white twist
containing crack cocaine” that he found in the black and gray
backpack. Officer Two then identified the black twist found on
Buyer, and testified it was the only narcotic in Buyer’s
possession. A senior forensic scientist testified that he performed
a “screening test and a confirmation test” on each twist and
positively identified the substance in the white twists as cocaine
and the substance in the black twist as heroin. He also testified
that another person in the lab reviewed his results and
confirmed his conclusions.

¶7     The forensic scientist testified about the crime lab’s
process of receiving and testing drugs and said applicable
protocol had been followed in this case. Therefore, he was
“confident that those results [we]re the correct results.” The State
also introduced into evidence the lab report from “this case,”
which included the case number, the lab’s case number, and the
forensic scientist’s signature. The report also identified the
substances as heroin and cocaine. On cross-examination, Blais
asked the forensic scientist whether any DNA or fingerprinting
tests were performed on the evidence and the scientist
responded in the negative. Blais did not object to any alleged
deficiency in the chain of custody.

¶8      Blais testified in his own defense. He claimed Daughter
“might have asked” him to hold the black and gray backpack,
that he was there only to “convince” her to leave her
drug-addicted lifestyle, and that he did not sell heroin or possess
crack cocaine. Blais emphasized that no drugs were found on
him when he was arrested. The jury convicted Blais on all three
counts. After the guilty verdict, the district court found that
Blais’s prior conviction of attempted possession with the intent



20180509-CA                     4                  2020 UT App 4
                            State v. Blais


to distribute enhanced his convictions from second- to
first-degree felonies.

¶9      Before sentencing, Blais moved for a reduction of his
first-degree felony convictions to second-degree convictions,
arguing that his history of mental illness warranted deviation
and that, rather than a prison sentence, he should be given the
opportunity to seek mental health treatment. The court denied
the motion, reasoning that “the Utah legislature has indicated
how those crimes should be handled appropriately” and noting
that the drugs involved—heroin and cocaine—are “very
dangerous substances.” The court also said Blais was dealing
drugs to “a vulnerable population . . . with his daughter” when
he “could have been a role model to her, and instead [he] was
just the opposite.” The court observed that Blais “was caught in
the act and he has continued to deny and minimize his conduct
and his own history” and he already had unsuccessful “efforts in
probation.” The court then sentenced Blais to concurrent terms
of five years to life in prison for each of the felonies and one year
in prison for the class C misdemeanor.


            ISSUES AND STANDARDS OF REVIEW

¶10 Blais raises three issues on appeal. First, he claims there
was insufficient evidence to convict him of both distribution of a
controlled substance and possession of a controlled substance
with intent to distribute. Because this issue was not preserved at
trial, Blais asks us to review these claims under the plain error
exception to the preservation rule. See State v. Graves, 2019 UT
App 72, ¶ 18, 442 P.3d 1228. “In considering an insufficiency of
the evidence claim, we review the evidence and all inferences
which may reasonably be drawn from it in the light most
favorable to the verdict of the jury,” and “we will reverse a jury
verdict only when the evidence, so viewed, is sufficiently
inconclusive or inherently improbable that reasonable minds



20180509-CA                      5                  2020 UT App 4
                           State v. Blais


must have entertained a reasonable doubt that the defendant
committed the crime of which he or she was convicted.” State v.
Maestas, 2012 UT 46, ¶ 302, 299 P.3d 892 (quotation simplified).
When, as is the case here, this issue is unpreserved, the appellant
must also show “the insufficiency was so obvious and
fundamental that the [district] court erred in submitting the case
to the jury.” State v. Holgate, 2000 UT 74, ¶ 17, 10 P.3d 346.

¶11 Second, Blais asserts the district court erred in denying his
motion to reduce his convictions from first- to second-degree
felonies. “We review a [district] court’s denial of a motion to
reduce the degree of a conviction for abuse of discretion.” State v.
Salt, 2015 UT App 72, ¶ 9, 347 P.3d 414.

¶12 Finally, Blais contends he received an illegal sentence
when the district court sentenced him to one year in prison for a
class C misdemeanor. Whether a sentence is illegal is reviewed
for correctness. State v. Thorkelson, 2004 UT App 9, ¶ 9, 84 P.3d
854.


                            ANALYSIS

                  I. Sufficiency of the Evidence

A.     Distribution of a Controlled Substance

¶13 To convict a defendant of distribution of a controlled
substance, the State must prove beyond a reasonable doubt that
the defendant “knowingly and intentionally . . . distribute[d] a
controlled . . . substance.” Utah Code Ann. § 58-37-8(1)(a)(ii)
(LexisNexis Supp. 2019). 3



3. Because the material provisions of the statute have not
changed since the incident in question, we cite the most recent
                                                  (continued…)


20180509-CA                     6                  2020 UT App 4
                           State v. Blais


¶14 Blais argues there was insufficient evidence to convict
him of distribution of heroin. Specifically, he claims “no
evidence established that” the black twist found on Buyer “was
the same [i]tem . . . that tested positive [for] heroin.” He claims
“the State essentially showed the jury a black plastic twist, from
which the jury returned a verdict that Blais had distributed
heroin,” without evidence of “the physical characteristics of
heroin.” Not only was there sufficient evidence for this
conviction, Blais has not demonstrated any alleged
“insufficiency was so obvious and fundamental that the [district]
court erred in submitting the case to the jury.” State v. Holgate,
2000 UT 74, ¶ 17, 10 P.3d 346.

¶15 First, Officer One, using a high-powered spotting scope,
watched Blais, Daughter, and Man conduct “about a dozen”
drug deals in which he could see twists. After Officer One saw
Blais hand Buyer a black twist, Officer Two arrested Buyer and
found only one drug on Buyer—a black twist of heroin. Second,
Officer One observed Daughter “dump what appeared to be
small objects” from a pill bottle into Blais’s hand, which he then
placed “into his mouth or into his backpack.” When the pill
bottle was recovered, it “had a strong vinegar-type odor,”
indicating it “was used to store heroin.” Then, Officer Two
positively identified the black twist as the drug he seized from
Buyer upon arrest, immediately after Officer One watched the
drug deal occur. Officer Two also testified to the evidentiary
booking process by which he placed the twists into evidence,
and the senior forensic scientist’s testimony reiterated that all
protocol was followed in this case and that the substance in the
black twist positively tested as heroin. Not only was he
“confident that those results [we]re the correct results,” but the

(…continued)
version of the Utah Code. See State v. Lopez, 2019 UT App 11, ¶ 25
n.3, 438 P.3d 950.




20180509-CA                     7                 2020 UT App 4
                            State v. Blais


lab report from “this case” identified the black twist as
containing heroin. Further, Blais did not raise an objection at trial
regarding any alleged missing link in the evidentiary chain of
custody; instead, he focused on the lack of DNA and absence of
fingerprint analysis on the evidence. In fact, everyone at trial
seemed to be working under the assumption that the twists
recovered at the scene were the same twists the forensic scientist
tested.

¶16 This constitutes sufficient evidence for a reasonable jury
to find Blais “knowingly and intentionally . . . distributed”
heroin,    a     controlled  substance.    Utah    Code    Ann.
§ 58-37-8(1)(a)(ii). Although the jury’s conclusion necessarily
required it to infer certain facts (for instance, that the black
twist Blais handed Buyer was the same black twist
confiscated from Buyer, that the black twist was the same
twist that tested positive for heroin, and that the items
Daughter dumped from her pill bottle into Blais’s hand
were twists), these are reasonable inferences drawn from
the evidence presented at trial. See Salt Lake City v. Carrera,
2015 UT 73, ¶ 12, 358 P.3d 1067 (“A jury draws a reasonable
inference if there is an evidentiary foundation to draw and
support the conclusion.”). That the charge of distribution of a
controlled substance went to the jury does not amount to plain
error.

B.     Possession of a Controlled Substance with Intent to
       Distribute

¶17 To obtain a conviction for possession of a controlled
substance with intent to distribute, the State must prove beyond
a reasonable doubt that the defendant “knowingly and
intentionally . . . possesse[d] a controlled . . . substance with
intent to distribute.” Utah Code Ann. § 58-37-8(1)(a)(iii)
(LexisNexis Supp. 2019).




20180509-CA                      8                  2020 UT App 4
                           State v. Blais


¶18 Blais claims there is insufficient evidence to convict him of
possession of cocaine with intent to distribute. He alleges that
“no evidence established” that the white twists recovered from
the backpack on Blais’s lap were the same items that tested
positive for cocaine. He also asserts that no differentiation was
made at trial between the two backpacks at the scene, “thus
never allowing the jury to properly consider whether Blais was
in possession of the same backpack that contained the white
twists.” These arguments are unavailing.

¶19 First, Officer One observed “about a dozen” transactions
in which he could see twists. He also saw two backpacks, one on
the ground between Blais and Daughter and one—black and
gray with a sporting goods logo—on Blais’s lap. When Officer
One responded to the scene, he searched the black and gray
backpack. Inside that backpack, he “found two twists of what
appeared to be crack cocaine,” which he “collected . . . and
put . . . in evidence bags.” Officer Two testified that he booked
the white twists into evidence, and the senior forensic scientist
testified that all crime lab protocol was followed in this case. At
trial, Officer One positively identified one of the white twists as
the same he had recovered from the black and gray backpack
that was “[o]n [Blais’s] lap when [Officer One] first observed
him.” Further, the forensic scientist testified that he tested the
substance and confirmed it was cocaine and that he was
“confident that those results [we]re the correct results.” The lab
report from “this case” was entered into evidence and identified
the substance from the white twist as cocaine. As previously
discussed, supra ¶ 15, Blais’s failure to raise an objection
regarding any alleged missing link in the chain of custody does
not indicate a lack of evidence but, rather, that all parties at the
trial appeared to agree that the twists seized at the scene were
the same that were tested and presented at trial.

¶20 This evidence sufficiently supports not only that the
substance recovered from the black and gray backpack was


20180509-CA                     9                  2020 UT App 4
                           State v. Blais


cocaine but that the black and gray backpack was in Blais’s
possession, and we therefore discern no error in the court
allowing the charge of possession of a controlled substance to be
submitted to the jury, let alone an error that is “obvious and
fundamental.” State v. Holgate, 2000 UT 74, ¶ 17, 10 P.3d 346.

                II. Motion to Reduce Convictions

¶21 Blais also argues that the district court erred when it
denied his motion to reduce his first-degree felony convictions to
second-degree convictions. A district “court may enter a
judgment of conviction for the next lower degree of offense and
impose sentence accordingly” if it “concludes it would be
unduly harsh to record the conviction as being for that degree
of offense” for which the defendant was convicted. Utah
Code Ann. § 76-3-402(1) (LexisNexis 2017). In making this
determination, the court must take into account “the nature and
circumstances of the offense” and “the history and character of
the defendant.” Id.

¶22 Blais claims the district court abused its discretion in
denying his motion to reduce his convictions because it “failed
to consider all the legally relevant factors,” namely his history of
mental illness and request to instead be treated at an inpatient
mental health program. (Quoting State v. Sanchez, 2015 UT App
58, ¶ 5, 346 P.3d 701 (quotation simplified).) We disagree. The
court explained why it denied Blais’s motion, noting that heroin
and cocaine are “very dangerous substances” and that Blais was
dealing those drugs to “a vulnerable population . . . with his
daughter” when he “could have been a role model to her, and
instead [he] was just the opposite.” The court also noted Blais
“was caught in the act,” yet had “continued to deny and
minimize his conduct and his own history,” and that Blais
already had unsuccessful “efforts in probation.” Although the
court did not explicitly state the weight it gave to Blais’s mental
illness and his desire to seek treatment, we “presume that the



20180509-CA                     10                 2020 UT App 4
                           State v. Blais


district court made all the necessary considerations.” State v.
Moa, 2012 UT 28, ¶ 35, 282 P.3d 985; see also State v. Helms, 2002
UT 12, ¶ 11, 40 P.3d 626 (noting the “general rule” that an
appellate court, in reviewing a district court’s sentencing order,
“upholds the [district] court even if it failed to make findings on
the record whenever it would be reasonable to assume that the
court actually made such findings” (quotation simplified)). The
court therefore did not abuse its discretion.

                       III. Illegal Sentence

¶23 Blais argues, and the State concedes, the district court
erred when it sentenced Blais to one year in prison for providing
false information to a peace officer, a class C misdemeanor. A
conviction of a class C misdemeanor may result in
“imprisonment . . . for a term not exceeding 90 days.” Utah Code
Ann. § 76-3-204 (LexisNexis Supp. 2019). Because the court
sentenced Blais to more than ninety days in prison for this
conviction, we reverse his sentence on this count and remand to
the district court to correct it.


                         CONCLUSION

¶24 Sufficient evidence supports Blais’s convictions of
distribution of a controlled substance and possession of a
controlled substance with intent to distribute, and the district
court did not abuse its discretion in denying his motion to
reduce his convictions from first-degree felonies to
second-degree felonies. We thus affirm those convictions. But
because the district court erred when it sentenced Blais to more
than the statutory maximum for a class C misdemeanor under
Utah law, we reverse that sentence and remand to the district
court for correction.




20180509-CA                     11                2020 UT App 4